DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on December 30, 2021. The application contains claims 1-11: 
Claims 1-11 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent # 10650068 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on January 24, 2022 following a telephone interview with REED, SAYAKA (Reg. No. 79877) on January 21, 2022. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

Examiner’s Amendment, the content of which has also been enclosed as follows: 

Examiner’s Amendment to the Claims
1. (Currently Amended)	A computer-implemented method, comprising:
receiving, by a search engine implemented on a user device and for each of multiple native applications on the user device, a set of data that is generated by the native application and that includes (i) native application content, and (ii) context information associated with the native application content;
for each set of data that is generated by each of the multiple native applications, indexing, by the search engine implemented on the user device the set of data to generate index data;
storing, by the search engine implemented on the user device, the index data on the user device;
[AltContent: connector]identifying, by the search engine implemented on the user device and from the index[[ed]] data, a plurality of tasks, wherein each identified task is associated with an overarching topic of user activities distributed across two or more of the multiple native applications, and wherein the user activities can be performed to collectively achieve the task associated with the overarching topic of user activities;
providing, for output, a user interface including one or more selectable controls that each identify one of the plurality of tasks, and wherein each selectable control, when selected, causes the search engine to generate, in a search results page, search results that relate to the one of the plurality of tasks and that are organized into groups for the respective two or more of the multiple native applications;
plurality of tasks;
[AltContent: connector][AltContent: connector]in response to receiving the data indicative of the selection of the particular selectable control corresponding to the particular task of the plurality of tasks, generating, by the search engine implemented on the user device, in the search results page, a set of search results associated with the user activities that can be performed to collectively achieve the particular task associated with the overarching topic, wherein the set of search results are organized into separate groups for the respective two or more of the multiple native applications, wherein the search results are grouped according to which native application was used to generate the search results; and
providing, by the search engine implemented on the user device, the search results page for output on a display of the user device.

2. (Previously Presented)	The computer-implemented method of claim 1, wherein the index data includes words that were extracted from one or more words in a text of the native application content.

3. (Previously Presented)	The computer-implemented method of claim 1, wherein the index data includes data that were extracted from data that is indicative of one or more fields associated with the native application content.

index data includes data that was 

5. (Previously Presented)	The computer-implemented method of claim 1, wherein the index data includes data that were extracted from data that is indicative of one or more native applications that were accessed during the same session as the generated set of data.

6. (Currently Amended)	A device comprising:
one or more processor(s); and 
one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the device to perform operations comprising:
receiving, by a search engine implemented on a user device and for each of multiple native applications on the user device, a set of data that is generated by the native application and that includes (i) native application content, and (ii) context information associated with the native application content;
for each set of data that is generated by each of the multiple native applications, indexing, by the search engine implemented on the user device the set of data to generate index data;
storing, by the search engine implemented on the user device, the index data on the user device;
[AltContent: connector]identifying, by the search engine implemented on the user device and from the index[[ed]] data, a plurality of tasks, wherein each identified task is associated with an overarching 
providing, for output, a user interface including one or more selectable controls that each identify one of the plurality of tasks, and wherein each selectable control, when selected, causes the search engine to generate, in a search results page, search results that relate to the one of the plurality of tasks and that are organized into groups for the respective two or more of the multiple native applications;
receiving, by the search engine implemented on the user device, data indicative of a selection of a particular selectable control of the one or more selectable controls, wherein the particular selectable control corresponds to a particular task of the plurality of tasks;
[AltContent: connector][AltContent: connector]in response to receiving the data indicative of the selection of the particular selectable control corresponding to the particular task of the plurality of tasks, generating, by the search engine implemented on the user device, in the search results page, a set of search results associated with the user activities that can be performed to collectively achieve the particular task associated with the overarching topic, wherein the set of search results are organized into separate groups for the respective two or more of the multiple native applications, wherein the search results are grouped according to which native application was used to generate the search results; and
providing, by the search engine implemented on the user device, the search results page for output on a display of the user device.



8. (Previously Presented)	The device of claim 6, wherein the index data includes data that were extracted from data that is indicative of one or more fields associated with the native application content.

9. (Currently Amended)	The device of claim 6, wherein the index data includes data that was extracted from data indicative of popularity of one or more native application installed on the user device.

10. (Previously Presented) 	The device of claim 6,	wherein the index data includes data that were extracted from data that is indicative of one or more native applications that were accessed during the same session as the generated set of data.

11. (Currently Amended)	A non-transitory computer-readable medium storing software comprising instructions executable by a computer which, upon such execution, cause the computer to perform operations comprising:
receiving, by a search engine implemented on a user device and for each of multiple native applications on the user device, a set of data that is generated by the native application and that includes (i) native application content, and (ii) context information associated with the native application content;

storing, by the search engine implemented on the user device, the index data on the user device;
[AltContent: connector]identifying, by the search engine implemented on the user device and from the index[[ed]] data, a plurality of tasks, wherein each identified task is associated with an overarching topic of user activities distributed across two or more of the multiple native applications, wherein the user activities can be performed to collectively achieve the task associated with the overarching topic of user activities;
providing, for output, a user interface including one or more selectable controls that each identify one of the plurality of tasks, and wherein each selectable control, when selected, causes the search engine to generate, in a search results page, search results that relate to the one of the plurality of tasks and that are organized into groups for the respective two or more of the multiple native applications;
receiving, by the search engine implemented on the user device, data indicative of a selection of a particular selectable control of the one or more selectable controls, wherein the particular selectable control corresponds to a particular task of the plurality of tasks;
[AltContent: connector][AltContent: connector]in response to receiving the data indicative of the selection of the particular selectable control corresponding to the particular task of the plurality of tasks, generating, by the search engine implemented on the user device, in the search results page, a set of search results associated with the user activities that can be performed to collectively achieve the particular task associated with the overarching topic, wherein the set of search results are organized into separate groups for the respective two or more of the multiple native 
providing, by the search engine implemented on the user device, the search results page for output on a display of the user device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowable over the prior art of record. The closest prior art of record: 
MacDonald et al. (US 20130166543) teaches 
a computer-implemented method, comprising:
receiving, by a search engine implemented on a user device and for each of multiple native applications on the user device, a set of data that is generated by the native application and that includes (i) native application content, and (ii) context information associated with the native application content;
for each set of data that is generated by each of the multiple native applications, indexing, by the search engine implemented on the user device the set of data to generate index data; 
storing, by the search engine implemented on the user device, the indexed data on the user device; 
identifying, by the search engine implemented on the user device and from the indexed data, one or more tasks, wherein each identified task represents a category of user activities distributed across two or more of the multiple native applications performed to achieve a related outcome;
BOCKING et al. (US 20120265753 A1) teaches
generating, by the search engine implemented on the user device, in the search results page, a set of search results that relate to the particular task, wherein the set of search results are organized into separate groups for the respective two or more of the multiple native applications, wherein the search results are grouped according to which native application was used to generate the search results; and 
providing, by the search engine implemented on the user device, the search results page for output on a display of the user device.
Nigam (US 20170124101) teaches 
for each task, providing, for output, a user interface including one or more selectable controls that each identify one of the one or more tasks, and wherein each selectable control, when selected, causes the search engine to generate, in a search results page, search results that relate to the one of the one or more tasks and that are organized into groups for the respective two or more of the multiple native applications;
receiving, by the search engine implemented on the user device, data indicative of a selection of a particular selectable control of the one or more selectable controls, wherein the particular selectable control corresponds to a particular task of the one or more tasks;

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 6 and 11 as follows:
 “identifying, by the search engine implemented on the user device and from the index data, a plurality of tasks, wherein each identified task is associated with an overarching topic of user activities distributed across two or more of the multiple native applications, and wherein the user activities can be performed to collectively achieve the task associated with the overarching topic of user activities;”

Dependent claims 2-5, 7-10 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/XIAOQIN HU/Examiner, Art Unit 2168   

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168